On Petition for Rehearing.
Davis, J.
On petition for rehearing, counsel for appellee contend that the contract between Pape and Pfeiffer, entered into on the 2d of January, 1893, was an absolute sale by Pape to Pfeiffer, with a contract on the part of Pape to repurchase of Pfeiffer at Pfeiffer’s option of selling within one year. Therefore, counsel for appellee insist that the contract between Pape and Pfeiffer was a contract to repurchase, and that it was not a contract of a conditional sale or for a rescission of sale.
Wright testified that in the sale made by him for Pape to Pfeiffer, on December 30, 1882, it was agreed that Pfeiffer “could have the privilege of withdrawing his money,” with interest at 8 per cent., at any time within the year.
When the agreement was reduced to writing between Pape and Pfeiffer it was expressly stipulated therein that “the purpose” of the contract, among *475other things, was to enable Pfeiffer “to withdraw from said business within one year if he so desired.”
Strictly speaking, the contract between Pape and Pfeiffer may not be a conditional sale, nor do its terms provide for a rescission of the contract, but it was a contract upon the condition that if said Pfeiffer was not satisfied with his investment therein at any time within one year, he had the right to withdraw his money with interest. The use of the words “repurchase” and “resale” in the contract between Pape and Pfeiffer did not, under the circumstances, change the nature of the transaction. In other words, whatever name may be given to the transaction, there was what may be termed, a string to the sale made by Pape to Pfeiffer, through Wright, which in the end entirely defeated the sale. The condition which in the end defeated the sale, so that no benefit was derived therefrom by Pape, was made by Wright. It is clear that Wright failed to find a purchaser in accordance with the agreement between him and Pape, who was willing and able to pay Pape, unconditionally, a sum in excess of $5,000.00 for his interest in the letters patent.
In other words, the agreement made between Wright and Pfeiffer for the sale by Pape to Pfeiffer was that Pfeiffer should have the privilege of withdrawing the purchase price paid by him to Pape, with interest, within one year; and when the contract, founded upon the agreement, was reduced to writing between Pape and Pfeiffer, it was provided therein that ‘ ‘this contract is made * * * to enable said Pfeiffer to withdraw from said business within one year ■if he so 'desires.” The written contract between Pape and Pfeiffer, when construed as an entirety, in the light of the situation, and relation of the contracting parties, the object to be accomplished, and the sur*476rounding circumstances, clearly' shows that the sale negotiated by Wright for Pape to Pfeiffer was upon the condition that if said Pfeiffer was not satisfied therewith, at any time within one year, Pape was bound to return to Pfeiffer the money invested by him therein, with interest. Wood, Admr., v. Lindley, 12 Ind. App. 258.
In other words, the “purpose” of the contract, as expressly written therein, was to protect Pfeiffer by giving him the option of withdrawing the money invested by him, with interest, within one year. The fact that in some places in the instrument the transaction is referred to as a sale of an interest in the letters patent by Pape to Pfeiffer, with an agreement to repurchase the same by Pape, at the option of Pfeiffer, does not destroy the effect of the clear and explicit language showing that Pfeiffer was only investing his money in the business on the express condition that, at his option, he might withdraw it at any time within one year.
It is conceded that in pursuance of the terms of the contract he did withdraw the money invested in the business, with interest, within one year.
It is also earnestly insisted by counsel for appellee that “the facts found by the jury establish the ultimate fact that the $1,250.00, allowed by the jury, was for other sales than the Pfeiffer sale.”
The contention is, that the first item of indebtedness was $500.00 on account of the purchase made by Wright for Pape,forwhich Pape agreed to pay Wright $500. That the second item was for a sale made to William Fleming by Pape, without condition, for which Pape agreed to pay Wright $750.00 for a one-third interest in the Jonathan Fleming Road Leveler and Grader, and for commission upon a sale to William Fleming of a one-third interest in the Bauer Swing. *477In other words, that the $500.00 was “on account of the purchase made by Wright from Jonathan Fleming, for Mr. Pape, of the original road grader patent.” And that the $750.00 was for the sale of a one-third interest in the road grader patent to William Fleming “for Mr. Pape by Mr. Wright.”
As to the first item, the jury expressly find, in answer to interrogatories, that $500.00 was for services of Wright in assisting Pape “in purchasing of Jonathan Fleming an interest in his road leveler patent.” In answer to another interrogatory the jury expressly find that said $500.00 was for services rendered by Wright “as agent and employe of the Fleming Manufacturing Company.” The jury also find that Pape paid Wright something over $300.00. It is not found, however, that such payment was made on the services in connection with the purchase of the Jonathan Fleming patent.
In answer to another interrogatory the jury find that Wright performed services “for the defendant in selling graders before January 1, 1883, and while defendant was acting for himself in such business.”
The inference, therefore, is that the $300.00 was paid on services in selling graders before January 1, 1883. Another inference is, that as the Fleming Manufacturing Company, composed of Chas. Pape, William Fleming and Charles Pfeiffer, was not formed and did not begin business until January 1, 1883, the services by Wright as agent and employe of the Fleming Manufacturing Company were rendered after January 1, 1883.
As to the second item, the jury expressly find that “the firm of Charles Pape, William Fleming and Charles Pfeiffer was not formed and did not begin business until January 1, 1883,” and that they allow plaintiff $750.00 “for services of said Wright as the *478employe of the Fleming Manufacturing Company, composed of the defendants, William Fleming and Charles Pfeiffer.”
It is clear, therefore, that the $750.00 was not allowed on account of the sale of the patent to William Fleming, prior to January 1, 1883, but that it was allowed for services rendered for William Fleming and his associates after January 1, 1883.
The jury also find that suit was brought “by Wright against Pape, Fleming and Pfeiffer for the value of services in making the sales of the machines spoken of in the complaint, and the expenses incurred in making such sales,” in which action judgment was recovered for $500.00, and that the judgment was paid.
Whether any other services, except as hereinbefore indicated, were rendered by Wright for said firm, does not appear in the findings of the jury.
We cannot concur in the view of counsel that the answers of the jury to the interrogatories clearly and conclusively show that the appellee was entitled to recover $1,250.00 from appellant for services rendered in 1881 and 1882, in the purchase made of Jonathan Fleming and in the sale made to William Fleming, and, therefore, that the error for which the judgment of the trial court was reversed was harmless.
Petition for rehearing overruled.